OPINION — AG — MR. WINGET IS NOT PROHIBITED BY LAW FROM HOLDING A POSITION AS CASHIER (DUAL OFFICE HOLDING) OF THE BARTLESVILLE WATER DEPARTMENT AND THE OFFICE OF DEPUTY COUNTY ASSESSOR, AT THE SAME TIME, UNDER THE FACTS OUTLINED IN YOUR LETTER. HOWEVER, THE COUNTY ASSESSOR MUST PROPOSE AND ESTABLISH THE NEED OF THIS DEPUTY, WHETHER ON A WHOLE OR PART TIME BASIS, AT SUCH RATES OF SALARY OR PAY AS THE BOARD OF COUNTY COMMISSIONERS WILL APPROVE UNDER THE PROVISIONS OF 19 O.S. 1961 180.65 [19-180.65](D), WHICH PROVIDES:  "AND, SUBJECT TO SAID LIMITATIONS, (80 PERCENT OF THE SALARY OF THE PRINCIPLE OFFICER) THE SALARY OR RATE OF PAY OF SUCH SUBORDINATE SHALL BE DETERMINED BY THE PRINCIPLE OFFICER AND THE COUNTY COMMISSIONERS * * *". CITE: 68 O.S. 1961 15.19 [68-15.19], 51 O.S. 1961 6 [51-6] (W. J. MONROE)